As filed with the Securities and Exchange Commission on February 6, 2015 Securities Act File No. 333-182771 Investment Company Act File No. 811-22723 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ☒ Pre-Effective Amendment No. ☐ Post-Effective Amendment No. 3 ☒ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ☒ Amendment No. 3 ☒ (Check appropriate box or boxes.) BLUEPOINT INVESTMENT SERIES TRUST (Exact Name of Registrant as Specified in Charter) 350 Madison Avenue, 9th Floor New York, New York 10017 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(212) 389-8713 A. Tyson Arnedt SilverBay Capital Management LLC 350 Madison Avenue, 9th Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: George M. Silfen,Esq. Kramer Levin Naftalis& Frankel LLP 1177 Avenue of the Americas New York, New York 10036 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) ☒immediately upon filing pursuant to paragraph (b) ☐on (date) pursuant to paragraph (b) ☐60 days after filing pursuant to paragraph (a)(1) ☐on (date) pursuant to paragraph (a)(1) ☐75 days after filing pursuant to paragraph (a)(2) ☐on (date) pursuant to paragraph (a)(2)of rule485 If appropriate, check the following box: ☐this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Bluepoint Trust Series of Bluepoint Investment Series Trust Prospectus Dated February 6, 2015 Class A Shares (BPTAX) Class C Shares (BPTCX) Class I Shares (BPINX) Class W Shares (BPTWX) This Prospectus describes Bluepoint Trust (the “Fund”), the sole series of shares offered by Bluepoint Investment Series Trust. Class A, Class C, Class I and Class W Shares, currently the only classes of shares being offered by the Fund, are being offered by this Prospectus.
